department of the treasury internal_revenue_service washington d c date number release date cc ebeo br4 tl-n-4162-99 uilc internal_revenue_service national_office chief_counsel_advice memorandum for timothy b heavner cc ser vwv rch from assistant chief_counsel employee_benefits and exempt_organizations subject earned_income_credit and schedule c activities this chief_counsel_advice responds to your memorandum requesting advice regarding the interplay between eligibility for the earned_income_credit under internal_revenue_code i r c sec_32 and net_earnings_from_self-employment under sec_1402 chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issues how are a taxpayer’s earned_income_credit eic and self-employment_tax liability computed in cases where the taxpayer reports net_earnings from self- employment on schedule c without claiming the business_expenses applicable to the schedule c business how are a taxpayer’s eic and self-employment_tax liability computed in cases where the taxpayer reports net_earnings_from_self-employment on schedule c but cannot show that the business exists conclusions in cases where the taxpayer reports net_earnings_from_self-employment without claiming the applicable business_expenses the net_earnings_from_self-employment must be adjusted by those business_expenses the taxpayer’s eic and self-employment_tax liability are both computed on the adjusted net_earnings_from_self-employment tl-n-4162-99 in cases where the taxpayer reports net_earnings_from_self-employment but cannot show that the business exists the taxpayer cannot claim the eic based on those net_earnings_from_self-employment in addition the taxpayer is not liable for self-employment_tax on those net_earnings facts you did not provide specific facts instead you indicated you have received questions on the how the eic is determined in cases involving taxpayers who have claimed the eic based on net_earnings_from_self-employment reported on schedule c taxpayers report an amount of net_earnings_from_self-employment that maximizes the taxpayers’ eic however in certain cases it appears that either the taxpayer did not claim the business_expenses related to the self-employment business or that the business does not exist law and analysis under sec_32 the earned_income_credit is determined as an amount equal to the credit percentage of so much of the taxpayer's earned_income for the taxable_year as does not exceed the earned_income amount sec_32 defines earned_income as wages salaries tips and other employee compensation plus the amount of the taxpayer's net_earnings from self- employment for the taxable_year within the meaning of sec_1402 sec_1402 defines net_earnings_from_self-employment as the gross_income derived from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_162 provides for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general_expenses are deductible in the taxable_year which is the proper taxable_year under the method_of_accounting used to determine taxable_income there are therefore two necessary elements for determining net_earnings_from_self-employment gross_income derived from the trade_or_business and allowable deductions attributable to the trade_or_business that produced that gross_income gross_income from a trade_or_business does not itself constitute net_earnings_from_self-employment allowable deductions must be taken for expenses in order to arrive at net_earnings_from_self-employment a taxpayer normally reports both of these elements on a schedule c revrul_56_407 c b addressed the issue of whether taxpayers may disregard allowable deductions in computing net_earnings from self- tl-n-4162-99 employment for self-employment_tax purposes revrul_56_407 held that under sec_1402 every taxpayer with the exception of certain farm operators must claim all allowable deductions in computing net_earnings_from_self-employment for self- employment_tax purposes because the net_earnings_from_self-employment that are included in earned_income for eic purposes are defined by cross-reference to the definition of net-earnings from self-employment under sec_1402 this ruling applies equally to the eic sec_6001 requires every person liable for any_tax imposed under title_26 to keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 provides in relevant part that any person subject_to tax under subtitle a of the i r c or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information under this authority the service may require a taxpayer to substantiate any amount shown on a return including both the income and expense elements of self-employment_income shown on a schedule c a taxpayer's failure to substantiate self-employment_income allows the service to disregard such income when determining a taxpayer's eligibility for the eic and liability for self-employment_tax therefore when a taxpayer who claims the eic reports net_earnings_from_self-employment with little or no reported expenses and the service determines that the taxpayer has additional allowable expenses the service must subtract these additional expenses to determine the taxpayer's correct net_earnings from self- employment if the service determines that the taxpayer has additional allowable expenses but is unable to determine the amount of these expenses because of the taxpayer's failure to substantiate them as required by sec_6001 and sec_1_6001-1 the service may disregard the claimed net_earnings from self- employment when determining the taxpayer's eligibility for the eic and liability for self-employment_tax if the service determines the business does not exist the service must disregard the claimed net-earnings from self-employment if such a determination is made the service should consider imposition of penalties up to and including the fraud_penalty imposed under sec_6663 if it is determined that the net_earnings_from_self-employment should be adjusted thereby reducing or eliminating the earned_income_credit we draw your attention to sec_32 sec_32 disallows the eic for a period of ten years in cases where the taxpayer’s claim for the eic was due to fraud sec_32 disallows the eic for a period of two years in cases where the taxpayer’s claim for the eic was due to reckless or intentional_disregard_of_rules_and_regulations but not due to fraud sec_32 provides that in the case of a tl-n-4162-99 taxpayer who was denied the eic for any taxable_year as a result of the deficiency procedures under subchapter_b of chapter no eic will be allowed for any subsequent taxable_year unless the taxpayer provides such information as the secretary may require see sec_1_32-3t if you have any further questions please call mary oppenheimer assistant chief_counsel employee_benefits and exempt_organizations by mark schwimmer branch chief cc ebeo br
